Exhibit 10.1

FIRST LIEN INCREMENTAL AMENDMENT

This FIRST LIEN INCREMENTAL AMENDMENT (this “Amendment”), dated as of October 7,
2015, by and among Surgery Center Holdings, Inc., a Delaware corporation (the
“Borrower”), SP Holdco I, Inc. (“Holdings”), the other Guarantors party hereto,
the Lenders party hereto (the “Incremental Lenders”), Jefferies Finance LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent” or, as Administrative Agent or Collateral Agent, “Agent”),
and Jefferies Finance LLC, as Issuing Bank.

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, Guarantors, Lenders and Agent, among others,
are parties to that certain First Lien Credit Agreement, dated as of November 3,
2014 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has
requested a Revolving Commitment Increase in an aggregate amount of $70,000,000;

WHEREAS, each Incremental Lender has agreed to provide Incremental Revolving
Commitments in the amount set forth opposite such Incremental Lender’s name on
Exhibit A attached hereto, and such Incremental Revolving Commitments shall be
on terms and conditions identical to the Revolving Commitments made on the
Closing Date (except as such terms and conditions are amended or modified by
this Amendment); and

WHEREAS, Agent and the Incremental Lenders are willing, on the terms and subject
to the conditions set forth below, to enter into the amendments, modifications
and agreements set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Credit Agreement (as
amended hereby).

2. Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 7 below, the Borrower, Holdings, the Incremental Lenders and Agent
hereby agree as follows:

a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Revolving Commitment” in its entirety to read as
follows:

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the



--------------------------------------------------------------------------------

amount set forth on Schedule 2.01 under the caption “Revolving Loan Commitment”
or in the Assignment and Acceptance or Refinancing Amendment pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance, (ii) a Refinancing Amendment, (iii) an
Extension Amendment or (iv) an Incremental Amendment. The aggregate principal
amount of the Lenders’ Revolving Commitments on the Closing Date is $80,000,000.
The aggregate principal amount of the Lenders’ Revolving Commitments on the
First Incremental Amendment Date is $150,000,000.

b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined term in correct alphabetical order:

“First Incremental Amendment Date” shall mean October 7, 2015.

c) Schedule 2.01 of the Credit Agreement is hereby amended by amending and
restating the table under the heading “Revolving Loan Commitment” in its
entirety to read as follows:

 

Lender

   Commitment  

Jefferies Finance LLC

   $ 30,000,000.00   

Jefferies Group LLC

   $ 42,600,000.00   

KKR Asset Management

   $ 20,000,000.00   

Bank of America, N.A.

   $ 16,800,000.00   

Goldman Sachs Bank USA

   $ 12,600,000.00   

Citibank, N.A.

   $ 5,600,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 5,600,000.00   

Morgan Stanley Senior Funding, Inc.

   $ 5,600,000.00   

Raymond James Bank, N.A.

   $ 4,200,000.00   

Royal Bank of Canada

   $ 3,500,000.00   

Stifel Financial Corp.

   $ 3,500,000.00      

 

 

 

Total:

   $ 150,000,000.00      

 

 

 

 

2



--------------------------------------------------------------------------------

3. Revolving Loans. From and after the Effective Date (as defined below), the
Incremental Revolving Commitments made pursuant to this Amendment shall for all
purposes of the Loan Documents be deemed to be “Revolving Commitments.” From and
after the Effective Date, any loans extended utilizing the Incremental Revolving
Commitments made pursuant to this Amendment shall be designated as, and for all
purposes of the Loan Documents shall be deemed to be, “Revolving Loans” and
“Loans”. The Incremental Revolving Commitments (including any Revolving Loans
extended utilizing the Incremental Revolving Commitments) shall have terms and
provisions (and be subject to documentation) (including with respect to security
interests and guarantees, but excluding upfront fees, original issue discount or
similar fees) that are identical to those of the existing Revolving Commitments
(including any Revolving Loans extended utilizing the existing Revolving
Commitments) prior to giving effect to this Amendment.

4. Joinder. Each Incremental Lender acknowledges and agrees that, from and after
the Effective Date, such Incremental Lender commits to provide its Incremental
Revolving Commitment, as set forth on Exhibit A annexed hereto on the terms and
subject to the conditions set forth herein, shall be a “Revolving Lender” and
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all the rights of a Lender
thereunder.

5. Reallocation. On the Effective Date, each of the Revolving Lenders holding
Revolving Commitments immediately prior to the Revolving Commitment Increase
given effect pursuant to this Amendment is hereby deemed to assign to each of
the Incremental Lenders pursuant to Section 10.04 of the Credit Agreement
notwithstanding that no Assignment and Acceptance will be executed and delivered
to the Agent, and each of the Incremental Lenders is hereby deemed to purchase
from each of the Revolving Lenders holding Revolving Commitments immediately
prior to such Revolving Commitment Increase, at the principal amount thereof,
such interests in the Revolving Loans outstanding on the Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans are held by the Revolving Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such Incremental Revolving Commitments to the Revolving Commitments.

6. Representations and Warranties. In order to induce the other parties hereto
to enter into this Amendment in the manner provided herein, each of Holdings,
the Borrower and each Guarantor represents and warrants to the other parties
hereto that the following statements are true and correct in all material
respects (provided that any representation and warranty that is qualified by
“materiality,” “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification
therein)):

a) each of the representations and warranties contained in Article 5 of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects (provided that any representation and warranty that is
qualified by “materiality,” “material adverse effect” or similar language is
true and correct in all respects (after giving effect to any such qualification
therein)) on and as of the Effective Date (as defined below) with the same
effect as though made on and as of the Effective Date,

 

3



--------------------------------------------------------------------------------

except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties are true and
correct in all material respects (or if any such representation and warranty is
qualified by “materiality,” “material adverse effect” or similar language, such
representation and warranty is true and correct in all respects (after giving
effect to any such qualification therein)) on and as of such earlier date); and

b) as of the date hereof and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.

7. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions (the time at which all such
conditions are so satisfied is referred to herein as the “Effective Date”):

a) the Agent shall have received a certificate executed by a Responsible Officer
of the Borrower, certifying that as of the Effective Date, (i) each of the
representations and warranties made by the Loan Parties set forth in this
Amendment, in Article 5 of the Credit Agreement and in all other Loan Documents
shall be true and correct in all material respects (provided that any
representation and warranty that is qualified by “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)) on and as of the
Effective Date with the same effect as though made on and as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or if any such representation and
warranty is qualified by “materiality,” “material adverse effect” or similar
language, shall be true and correct in all respects (after giving effect to any
such qualification therein)) on and as of such earlier date); (ii) no Default
exists or would result from the incurrence of the Incremental Revolving
Commitments contemplated by this Amendment and (iii) this Amendment is effected
in accordance with the terms of Section 2.19 of the Credit Agreement;

b) Holdings and the Borrower shall have paid to the Agent (i) all applicable
fees and other amounts due and payable on or prior to the Effective Date and
(ii) all costs and expenses due and payable under Section 12 of this Amendment;

c) the Agent shall have received, on behalf of itself, the Collateral Agent and
the Incremental Lenders, an opinion of (i) Ropes & Gray LLP, counsel for the
Loan Parties, and (ii) each local counsel for the Loan Parties listed on
Schedule 4.02(d) to the Credit Agreement, in each case, dated the Effective Date
and addressed to the Agent, the Collateral Agent, each Issuing Bank and the
Incremental Lenders substantially in the form previously provided to the Agent;

d) the Agent shall have received (i) a certificate as to the good standing of
each Loan Party as of a recent date; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Effective Date and certifying
(A) that attached thereto is a copy of the certificate or articles of
incorporation or organization or certificate of formation, including all
amendments thereto, of each Loan Party, certified as of a

 

4



--------------------------------------------------------------------------------

recent date by the Secretary of State of the state of its organization, or in
the alternative, certifying that such certificate or articles of incorporation
or organization or certificate of formation has not been amended since the
Closing Date, (B) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Effective Date and at all times since a date prior to the
date of the resolutions described in clause (C) below (or that the by-laws or
operating (or limited liability company) agreement of such Loan Party has not
been amended or otherwise modified since the delivery of such documents on the
Closing Date), (C) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Amendment and, in the case of the Borrower, the borrowings and/or incurrence
of the Incremental Revolving Commitments hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above;

e) the Agent shall have received counterparts of this Amendment duly executed by
Holdings, the Borrower, each other Guarantor, the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Incremental Lenders;

f) the Agent shall have received a Note executed by the Borrower in favor of
each Incremental Lender that has requested a Note at least three Business Days
in advance of the Effective Date;

g) the Agent shall have received a solvency certificate, substantially in the
form set forth in Exhibit H to the Credit Agreement, from the chief financial
officer or other officer with equivalent duties of Holdings, or in lieu thereof
at the option of the Borrower, an opinion of a nationally recognized valuation
firm as to the solvency (on a consolidated basis) of Holdings and its respective
Subsidiaries as of the Effective Date

h) the Agent shall have received, at least three days prior to the Effective
Date, all documentation and other information about the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested in writing at least five days prior to the Effective Date;
and

i) the Agent shall have received evidence reasonably satisfactory to it that
(i) a Qualified IPO has been completed on or prior to October 31, 2015, (ii) the
Loan Parties have received no less than $271,415,000 in gross cash proceeds
therefrom and (iii) the Loan Parties have used all of the net proceeds of such
Qualified IPO to prepay a portion of the Second Lien Term Loans, pay any call
premium applicable thereto and to pay fees and expenses associated with such
Qualified IPO.

 

5



--------------------------------------------------------------------------------

8. Acknowledgement.

a) The Borrower and each Guarantor hereby confirm that each Loan Document to
which it is a party or otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents the payment and performance of
all Obligations and Secured Obligations under each of the Loan Documents to
which it is a party (in each case as such terms are defined in the applicable
Loan Document).

b) The Borrower and each Guarantor acknowledge and agree that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.

c) Each of the Borrower and each Guarantor hereby acknowledges that it has
reviewed the terms and provisions of this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment (including
the Incremental Revolving Commitments made by the Incremental Lenders) and
acknowledges and agrees that the Incremental Lenders (and any assignee thereof)
is a “Lender” and a “Secured Party” for all purposes under the Loan Documents to
which the Borrower or such Guarantor is a party.

d) Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

e) The parties hereto agree and acknowledge that, for all purposes under the
Credit Agreement and the other Loan Documents, this Amendment constitutes an
Incremental Amendment contemplated by Section 2.19 of the Credit Agreement.

9. GOVERNING LAW AND WAIVER OF JURY TRIAL.

a) THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY

 

6



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9(B).

10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic imaging transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.

11. Reference to and Limited Effect on the Credit Agreement and the Other Loan
Documents.

a) On and after the Effective Date, (x) each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and (B) each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement after giving effect to this Amendment.

b) Except as specifically amended by this Amendment, the Credit Agreement and
each of the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

c) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

d) Each of Holdings, the Borrower and each other Guarantor hereby (i) ratifies,
confirms and reaffirms its liabilities, its payment and performance obligations
(contingent or otherwise) and its agreements under the Credit Agreement and the
other Loan Documents and (ii) acknowledges, ratifies and confirms that such
liabilities, obligations and agreements constitute valid and existing
Obligations under the Credit Agreement, in each case, to the extent Holdings,
the Borrower or such Guarantor, as applicable, is a party thereto. In addition,
each of Holdings, the Borrower and each Guarantor hereby ratifies, confirms and
reaffirms (i) the liens and security interests granted, created and perfected
under the Collateral Documents and any other Loan Documents and (ii) that each
of the Collateral Documents to which it is a party remain in

 

7



--------------------------------------------------------------------------------

full force and effect notwithstanding the effectiveness of this Amendment.
Without limiting the generality of the foregoing, each of Holdings, the Borrower
and each other Guarantor further agrees (A) that any reference to “Obligations”
contained in any Collateral Documents shall include, without limitation, the
“Obligations” as such term is defined in the Credit Agreement (as amended by
this Amendment) and (B) that the related guarantees and grants of security
contained in such Collateral Documents shall include and extend to such
Obligations. This Amendment shall not constitute a modification of the Credit
Agreement, except as specified under Section 2 hereto, or a course of dealing
with Agent or any Lender at variance with the Credit Agreement such as to
require further notice by Agent or any Lender to require strict compliance with
the terms of the Credit Agreement and the other Loan Documents in the future,
except as expressly set forth herein. This Amendment contains the entire
agreement among Holdings, the Borrower, the other Guarantors, each Issuing Bank
and Incremental Lenders contemplated by this Amendment. Neither Holdings nor the
Borrower nor any other Guarantor has any knowledge of any challenge to Agent’s
or any Lender’s claims arising under the Loan Documents or the effectiveness of
the Loan Documents. Agent and Lenders reserve all rights, privileges and
remedies under the Loan Documents. Nothing in this Amendment is intended, or
shall be construed, to constitute a novation or an accord and satisfaction of
any of the Obligations or to modify, affect or impair the perfection, priority
or continuation of the security interests in, security titles to or other Liens
on any Collateral for the Obligations.

12. Expenses. The Borrower and Holdings agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment, including,
without limitation, all Attorney Costs.

13. Severability. In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

14. Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or to be taken into consideration in interpreting, this Amendment.

15. Conflicts. In the event of any conflict between the terms of this Amendment
and the terms of the Credit Agreement or any of the other Loan Documents, the
terms of this Amendment shall govern.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first written above.

 

SURGERY CENTER HOLDINGS, INC., as Borrower By:  

/s/ Michael T. Doyle

Name:   Michael T. Doyle Title:   President and Chief Executive Officer SP
HOLDCO I, INC., as Holdings By:  

/s/ Michael T. Doyle

Name:   Michael T. Doyle Title:   President and Chief Executive Officer

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

 

AMBULATORY RESOURCE CENTRES INVESTMENT COMPANY, LLC AMBULATORY RESOURCE CENTRES
OF WASHINGTON, INC. AMBULATORY RESOURCE CENTRES OF WILMINGTON, INC.
ANESTHESIOLOGY PROFESSIONAL SERVICES, INC. APS OF BRADENTON, LLC APS OF MERRITT
ISLAND, LLC ARC DEVELOPMENT CORPORATION ARC FINANCIAL SERVICES CORPORATION ASC
OF NEW ALBANY, LLC AUSTIN SURGICAL HOLDINGS, LLC BUSINESS IT SOLUTIONS OF TAMPA,
INC. LOGAN LABORATORIES, LLC LUBBOCK SURGICENTER, INC. MEDICAL BILLING
SOLUTIONS, LLC MIDWEST UNCUTS, INC. NEOSPINE SURGERY OF PUYALLUP, LLC NEOSPINE
SURGERY, LLC NOVAMED ACQUISITION COMPANY, INC. NOVAMED ALLIANCE, INC. NOVAMED
MANAGEMENT OF KANSAS CITY, INC. NOVAMED MANAGEMENT SERVICES, LLC NOVAMED OF
BETHLEHEM, INC. NOVAMED OF DALLAS, INC. NOVAMED OF LEBANON, INC. NOVAMED OF SAN
ANTONIO, INC. NOVAMED OF TEXAS, INC. By:  

/s/ Teresa F. Sparks

Name:   Teresa F. Sparks Title:   Chief Financial Officer and Executive Vice
President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

NOVAMED OF WISCONSIN, INC. NOVAMED, INC. PATIENT EDUCATION CONCEPTS INC.
PHYSICIANS SURGICAL CARE, INC. PSC DEVELOPMENT COMPANY, LLC PSC OPERATING
COMPANY, LLC REHABILITATION MEDICAL GROUP, INC. SAINT THOMAS COMPOUNDING LLC
SARASOTA ANESTHESIA SERVICES, LLC SARC/ASHEVILLE, INC. SARC/CIRCLEVILLE, INC.
SARC/FT. MYERS, INC. SARC/GEORGIA, INC. SARC/JACKSONVILLE, INC. SARC/KENT, LLC
SARC/LARGO ENDOSCOPY, INC. SARC/LARGO, INC. SARC/PROVIDENCE, LLC SARC/ST.
CHARLES, INC. SARC/VINCENNES, INC. SMBI DOCS, LLC SMBI GREAT FALLS, LLC SMBI
HAVERTOWN, LLC SMBI IDAHO, LLC SMBI JACKSON, LLC SMBI LHH, LLC SMBI PORTSMOUTH,
LLC SMBI STLWSC, LLC SMBIMS BIRMINGHAM, INC. SMBIMS DURANGO, LLC SMBIMS FLORIDA
I, LLC By:  

/s/ Teresa F. Sparks

Name:   Teresa F. Sparks Title:  
Chief Financial Officer and Executive Vice President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

SMBIMS GREENVILLE, LLC SMBIMS KIRKWOOD, LLC SMBIMS ORANGE CITY, LLC SMBIMS
STEUBENVILLE, INC. SMBIMS WICHITA, LLC SMBISS BEVERLY HILLS, LLC SMBISS
CHESTERFIELD, LLC SMBISS ENCINO, LLC SMBISS IRVINE, LLC SMBISS THOUSAND OAKS,
LLC SURGERY PARTNERS ACQUISITION COMPANY, INC. SURGERY PARTNERS OF CORAL GABLES,
LLC SURGERY PARTNERS OF LAKE MARY, LLC SURGERY PARTNERS OF LAKE WORTH, LLC
SURGERY PARTNERS OF MERRITT ISLAND, LLC SURGERY PARTNERS OF MILLENIA, LLC
SURGERY PARTNERS OF NEW TAMPA, LLC SURGERY PARTNERS OF PARK PLACE, LLC SURGERY
PARTNERS OF SARASOTA, LLC SURGERY PARTNERS OF SUNCOAST, LLC
SURGERY PARTNERS OF WEST KENDALL, L.L.C. SURGERY PARTNERS OF WESTCHASE, LLC
SURGERY PARTNERS, LLC SYMBION AMBULATORY RESOURCE CENTRES, INC. SYMBION
ANESTHESIA SERVICES, LLC SYMBION HOLDINGS CORPORATION SYMBION, INC.

 

By:

 

/s/ Teresa F. Sparks

Name:   Teresa F. Sparks Title:   Chief Financial Officer and Executive Vice
President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

SYMBIONARC MANAGEMENT SERVICES, INC. TAMPA PAIN RELIEF CENTER, INC. TEXARKANA
SURGERY CENTER GP, INC. UNIPHY HEALTHCARE OF JOHNSON CITY VI, LLC UNIPHY
HEALTHCARE OF MAINE I, INC. VASC, INC. VILLAGE SURGICENTER, INC.

 

By:

 

/s/ Teresa F. Sparks

Name:   Teresa F. Sparks Title:  
Chief Financial Officer and Executive Vice President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative Agent and Collateral Agent

 

By:

 

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Title:   Managing Director

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Issuing Bank

 

By:

 

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Title:   Managing Director

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

JEFFERIES GROUP, LLC, as an Incremental Lender By:  

/s/ Mark Sahler

  Name:   Mark Sahler   Title:   Managing Director

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Incremental Lender By:  

/s/ Justin Smiley

  Name:   Justin Smiley   Title:   Vice President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Incremental Lender By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Citibank, N.A., as an Incremental Lender By:  

/s/ Brian Rolli

  Name:   Brian Rolli   Title:   Vice President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as an Incremental Lender

 

By:

 

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory

 

By:

 

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc., as an Incremental Lender

 

By:

 

/s/ Michael King

Name:   Michael King Title:   Vice President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as an Incremental Lender

 

By:

 

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Royal Bank of Canada, as an Incremental Lender By:  

/s/ Steven T. Bachman

  Name:   Steven T. Bachman   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Stifel Financial Corp., as an Incremental Lender By:  

/s/ Jeffrey M. Jones

  Name:   Jeffrey M. Jones   Title:   Managing Director

 

[SIGNATURE PAGE TO INCREMENTAL AMENDMENT]



--------------------------------------------------------------------------------

Exhibit A

 

Lender

  

Commitment

 

Jefferies Group LLC

   $ 12,600,000.00   

Bank of America, N.A.

   $ 16,800,000.00   

Goldman Sachs Bank USA

   $ 12,600,000.00   

Citibank, N.A.

   $ 5,600,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 5,600,000.00   

Morgan Stanley Senior Funding, Inc.

   $ 5,600,000.00   

Raymond James Bank, N.A.

   $ 4,200,000.00   

Royal Bank of Canada

   $ 3,500,000.00   

Stifel Financial Corp.

   $ 3,500,000.00      

 

 

 

Total:

   $ 70,000,000.00      

 

 

 

 